Citation Nr: 0003358	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  94-40 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a disability of the 
lumbar spine.

2. Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to April 
1956, and from December 1990 to September 1992, when he was 
ordered to active duty in support of Operation Desert 
Shield/Desert Storm.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a July 1993 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied service connection for a back disability.  
This claim was previously before the Board in November 1998, 
at which time it was remanded for additional evidentiary 
development.  The actions requested in that remand have been 
undertaken and the case has returned to the Board for 
appellate consideration of that issue.  

This matter also comes before the Board of Veterans' Appeals 
(the Board) from an August 1998 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied entitlement to individual 
unemployability.

The Board notes that when this case was previously before the 
Board in November 1998, service connection was granted for a 
right knee disability.  By rating action of February 1999, a 
10 percent evaluation was assigned for that disability.  A 
review of the claims folder does not reveal that a Notice of 
Disagreement was subsequently filed relative to that issue.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of the claim concerning the compensation level assigned for 
the disability].  Accordingly, the issue of entitlement to an 
increased evaluation for a right knee disability is not 
currently before the Board for appellate consideration.

FINDINGS OF FACT

1.  The veteran's lumbar spine disability preexisted his 
second period of service and the preponderance of the 
evidence does not support a finding that the veteran's 
currently claimed back disability was incurred during service 
or that the disability underwent any chronic increase in 
severity (aggravation) during service. 

2.  The veteran's service-connected disabilities are 
comprised of (1) median ulnar nerve compression neuropathy of 
the right upper extremity, for which a 30 percent evaluation 
is currently in effect; (2) median ulnar nerve compression 
neuropathy of the left upper extremity, for which a 20 
percent evaluation is currently in effect; (3) degenerative 
changes of the right acromioclavicular joint, for which a 10 
percent evaluation is currently in effect; (4) degenerative 
joint disease of the left knee, for which a 10 percent 
evaluation is currently in effect; (5) osteoarthritis of the 
right knee, for which a 10 percent evaluation is currently in 
effect; (6) tinnitus, for which a 10 percent evaluation is 
currently in effect; and (7) bilateral hearing loss, for 
which a non-compensable evaluation is currently in effect.  
The combined evaluation for the service connected 
disabilities is 70 percent.

3.  The veteran's service-connected disabilities preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The veteran's lumbar spine disability was not incurred or 
aggravated during military service.  38 U.S.C.A. §§ 1110, 
1131, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(1999).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities are 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a lumbar spine 
disability.  The veteran also claims that his service-
connected disabilities render him unemployable.  These 
matters will be separately addressed.


1.  Entitlement to service connection for a disability of the 
lumbar spine.

Pertinent law and regulations

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 1131. 38 C.F.R. § 
3.303.  

A veteran who served during a period of war is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111.  A pre-
existing disease or injury will be considered to have been 
aggravated by military service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  See Green v. Derwinski, 1 Vet. App. 320, 322-23 
(1991)

In the case of wartime service, clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
when the pre-service disability underwent an increase in 
severity during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b). Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (1999).  Temporary or intermittent flare-ups 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  See Browder v. 
Brown, 5 Vet. App. 268, 271-72 (1993) (citing Hensley v. 
Brown, 5 Vet. App. 155 (1993)).

Factual Background

During the veteran's first period of service, clinical 
evaluation of the spine revealed no abnormalities either upon 
enlistment examination or separation examination, both 
conducted in 1956.

Private medical records show that in April 1975, the veteran 
was admitted for hospitalization with complaints of pain in 
the lower back and both hips.  The veteran gave a history of 
lifting a heavy boat anchor several weeks previously.  An 
examination revealed considerable muscle spasm of the low 
back and the veteran was unable to stand erect.  A tentative 
diagnosis of herniated disc L5 was made.  The veteran was 
placed in pelvic traction and was given physical therapy and 
various muscle relaxant drugs which gave him considerable 
relief.  The pain became intermittent and the veteran was 
eventually able to stand erect and walk normally.  Progress 
and prognosis were described as good.

The private medical evidence also showed that the veteran was 
re-hospitalized in July 1975 at which time he was admitted to 
the hospital with a history of a low back injury with pain 
radiating into the left lower extremity.  A myelogram 
revealed questionable evidence of a herniated disc at the L5 
level on the left side.  The veteran was treated 
conservatively and the symptoms gradually disappeared.  The 
veteran was seen again in February 1977 with complaints of 
lumbar pain radiating into the left leg.  A diagnosis was 
deferred and it was felt that the veteran should be admitted 
to the hospital for evaluation.  The veteran was admitted to 
the hospital for evaluation in February 1977 at which time X-
ray films of the lumbosacral spine revealed slight 
rotoscoliosis of lumbar area and no fracture or dislocation.  
A diagnosis of sacroiliac and lumbosacral spine syndrome with 
nerve root irritation.  In October 1977 the veteran underwent 
lumbar laminectomy and excision of an extruded disc at L5-S1, 
left.  The discharge diagnosis was herniated disc at L5-S1. 

Upon periodic reserve examination conducted in January 1986, 
clinical evaluation of the spine showed no abnormalities.  
Upon "over 40" examination conducted in January 1990 
clinical evaluation of the spine was normal.

During the veteran's second period of service, he was seen 
for complaints of back pain in April 1992.  A medical 
examination was conducted in June 1992, at which time chronic 
low back pain was noted.  The examiner indicated that the 
back pain existed prior to service and was aggravated by 
service.  Upon medical board evaluation conducted in June 
1992, a diagnosis of chronic low back pain without evidence 
of radiculopathy, existing prior to service and exacerbated 
by service, was made.  

A CT scan of the lumbar spine taken in July 1992 revealed a 
bulge of the L5-S1 disc.  A radiologic report dated in July 
1992 revealed evidence of an asymmetric bulge of the L5-S1 
disc affecting the right side more than the left.  Physical 
evaluation board proceedings conducted in September 1992 
reflected that the veteran's disabilities included chronic 
back pain, status post laminectomy in 1977, and it was 
determined that a back disability existed prior to service 
and was not service aggravated.

Post-service, a VA orthopedic examination was conducted in 
October 1992.  A history of back surgery was noted and the 
veteran reported that following back surgery he did well.  
Physical examination revealed a 2 1/2 inch incisional scar of 
the lower lumbar spine.  Limitation of motion, particularly 
in extension was shown.  The impression pending the results 
of X-ray films was generalized degenerative joint disease 
with magnification of low back symptoms, a history of disc 
surgery, and a bizarre neurological pattern, primarily 
subjective with complaints of numbness in the right leg in a 
non-anatomical pattern.  X-ray films of the lumbar spine 
revealed small osteophytes of L2-3, L3-4, and L4-5.

A VA examination was conducted in August 1994.  The veteran 
gave a history of sustaining a back injury in service during 
Operation Desert Storm.  Physical examination revealed a 2 
inch lumbosacral incisional scar as a result of back surgery 
which was performed 20 years previously, and following which 
the veteran reported that he had done well.  The examiner 
indicated that the veteran had a list to the right and that 
limitation of motion of the spine was shown.  No impression 
pertaining to the spine was made and X-ray films of the spine 
were not taken.

The veteran presented testimony at a hearing held at the RO 
in July 1996.  He testified that he had worked as a mechanic 
and a welder working 6 days for 45 to 50 hours a week and 
indicated that his Desert Storm service had been productive 
of several medical conditions which had adversely affected 
his civilian employment.  He stated that he had a 10th grade 
education.  

A VA physical examination was conducted in July 1997.  A 
history of surgery of the lumbar spine performed 25 years 
previously was reported.  The veteran complained of pain all 
of the time.  Physical examination of the lumbar spine 
revealed no spasm and some limitation of motion.  A diagnosis 
of degenerative joint disease of the lumbar spine was made.  
The examiner opined that the pre-existing back disability did 
not get worse during service, as there was no evidence of 
complaints or evaluations in the claims folder except for the 
veteran's physical profile.  The examiner also opined that 
there was no relationship between the claimed back disability 
and the service connected ulnar nerve disability of both 
upper extremities.  The examiner also commented that the 
veteran presented exaggerated subjective complaints related 
to the back which were not substantiated upon examination.  
It was noted that functionally, the veteran was able to walk 
a considerable distance 11/2 miles and that during the 
examination he was able to reach for his clothes without any 
signs of discomfort or limitation.  The report noted that the 
veteran's functional capabilities reinforced the examiner's 
opinion that the veteran's low back was functioning at an age 
appropriate level for his height and weight.

A statement from the veteran's attending physician dated in 
April 1998 was submitted in support of the claim.  The 
statement indicated that the veteran had chronic low back 
pain.  The doctor stated that the back pain was exacerbated 
during service and progressively worsened.

In December 1998, pursuant to the Board's remand, the 
veteran's claims folder was reviewed by a VA physician.  The 
reviewing physician indicated that the medical history had 
shown that the veteran underwent a lumbar laminectomy in 1977 
and that subsequently a CT scan of the lumbar spine performed 
in July 1992 had shown an asymmetric bulge of the disc at L5-
S1 which appeared to affect the right side more than the 
left.  The doctor opined that the veteran had chronic 
degenerative disc disease which caused the herniated disc 
resulting in the lumbar laminectomy in 1977 and stated that 
this condition was present prior to his military service 
beginning in December 1990.  The VA reviewing physician 
opined that he found no evidence in the record which 
suggested any permanent increase in his pathology or 
disability during his military service.

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined by the Court 
to be "one which is meritorious on its own or capable of 
substantiation. Such a claim need not be conclusive but only 
possible" in order meet the burden established in the 
statute.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

In order for a claim of service connection to be well 
grounded, there be presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).

Initially, the Board has concluded that the veteran's claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
There is evidence of a current disability; evidence that the 
disability existed during the veteran's second period of 
service; and medical nexus opinions which in essence stand 
for the proposition that a pre-existing back disability was 
aggravated during the veteran's second period of service.

Once a claim has been determined to be well grounded, VA's 
statutory duty to assist the veteran in the development of 
his claim attaches.  See 38 U.S.C.A. § 5107.  In this case, 
the Board believes that the evidentiary record has been 
properly developed as to this issue.  The Board notes in 
particular that this issue was remanded in November 1998 so 
that additional evidence could be obtained.  This has been 
accomplished.  Moreover, the veteran has been accorded the 
opportunity to present argument at a personal hearing at the 
RO.

Once the evidence is assembled, the Board has the duty to 
assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed.Cir. 
1997).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Discussion

During the veteran's first period of service there was no 
evidence of any back problems, nor does the veteran so 
contend.  Accordingly, service connection is not warranted 
based upon direct service incurrence of a back disability 
during that period of service.

With respect to the veteran's second period of service during 
the Persian Gulf era, the evidence of record clearly shows 
that the veteran had back problems in the mid 1970's which 
required lumbar laminectomy and excision of an extruded disc 
at L5-S1 in October 1977.  The veteran has not presented any 
evidence to refute the finding of a pre-service onset of the 
condition and in fact has primarily contended that his pre-
existing back disability was aggravated during his second 
period of service.  Therefore, the Board finds that the 
statutory presumption of soundness has been rebutted by clear 
and unmistakable evidence.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.

The Board must next determine whether the veteran's pre-
existing back disability was aggravated by service.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  As noted above, 
aggravation is characterized by an increase in the severity 
of the disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304 
(1993); Hunt v. Derwinski, 1 Vet. App. 292, 293 (1991).

The evidence of record which supports the veteran's claim 
that his back disability was aggravated by service includes 
service medical records in June 1992 which indicate that the 
pre-existing back disability was aggravated by service.

Also in support of the veteran's claim is the April 1998 
medical statement from the veteran's attending physician in 
which it was stated that the veteran's back pain was 
exacerbated during service and progressively worsened. 

The evidence against the claim consists of the findings made 
by the physical evaluation board in September 1992.  It was 
determined that a back disability existed prior to service 
and was not service aggravated.

The evidence against the claim also includes findings made 
upon VA examination conducted in July 1997.  The examiner 
opined that a pre-existing back disability did not get worse 
during service.  The examiner also commented that the veteran 
presented exaggerated subjective complaints related to the 
back which were not substantiated upon examination.

The findings made by a VA physician in December 1998, in 
response to the Board's remand instructions, also fail to 
support the claim.  The reviewing physician opined that the 
veteran had chronic degenerative disc disease which caused 
the herniated disc resulting in the lumbar laminectomy in 
1977 and stated that this condition was present prior to his 
military service beginning in December 1990.  The physician 
opined that he found no evidence in the record which 
suggested any permanent increase in his pathology or 
disability during his military service.

To summarize, the evidence consists of conflicting in-service 
medical opinions in June 1992 and in September 1992 as to 
whether the veteran's pre-existing back disability was 
aggravated by service.  To a large extent, these in-service 
opinions offset each other.  To the extent that it must place 
greater weight on one or the other, the Board believes that 
the September 1992 physical evaluation board finding of no 
aggravation, which were done at the very end of the veteran's 
period of service and thus were informed by all of his 
medical records during service, carry greater weight of 
probative value that the earlier, June 1992 finding of 
aggravation.  Neither in-service opinion, obviously, is based 
on the large body of post-service medical evidence.

The post service evidence contains one medical opinion in 
favor of aggravation, that of the veteran's attending 
physician in April 1998.  That opinion was unaccompanied by a 
clinical evaluation of the veteran and did not contain any 
explanation in support of that conclusion.  The only other 
evidence in support of the claim is the veteran's testimony, 
which as pointed out previously is not competent with respect 
to the matter of whether the claimed back condition was 
permanently aggravated.  

There are two medical opinions against the veteran's claim of 
record, one in July 1997 which was based on physical 
examination of the veteran and one in December 1998, which 
was in response to the Board's November 1998 remand and which 
was based on a thorough review of the medical evidence of 
record.  Both of these reports, are very detailed, 
specifically concluded, with reasons given, that the 
veteran's pre-existing lumbar spine disorder was not 
aggravated by service.  In essence, this evidence is 
demonstrative of temporary or intermittent flare-ups of a 
pre-existing disease during service, with no increase of the 
underlying pathology or disability during service.

Having weighed the evidence of record, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim that his lumbar spine disability was 
aggravated during service.  See Alemany and Gilbert, supra.  
For the reasons and bases expressed above, the Board places 
greater weight on the two detailed recent VA medical opinions 
than it does on the conclusory April 1998 private medical 
opinion.  The benefit sought on appeal is accordingly denied.


2.  Entitlement to a total disability rating based upon 
individual unemployability.

Pertinent law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (1999).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (1999).  "Marginal employment shall not be considered 
substantially gainful employment."  38 C.F.R. § 4.16(a).  
"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided, 
however, that if there is only one such disability, this 
disability shall be ratable at 60 percent or more.  If there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more. 38 C.F.R. § 4.16(a) 
(1999).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  Before a total rating based upon 
individual unemployability may be granted, there must also be 
a determination that the veteran's service-connected 
disability is sufficient to produce unemployability without 
regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(1999).

Factual Background

The veteran filed an application for increased compensation 
based upon unemployability in June 1998.  The veteran 
reported that he had last worked full time as a mechanic in 
November 1991 and that he became permanently disabled in July 
1992.  The application showed that the veteran had an 8th 
grade education.  The veteran also submitted a statement in 
which he reported that since his discharge from service he 
had had 2 heart attacks and requesting that he be 100 percent 
service connected because he was unable to work and no one 
would hire him.  

The records showed that the veteran was hospitalized in 1994, 
1996 and 1998 due to non-service connected conditions, 
including unstable angina and coronary artery disease.  

A statement from the veteran's attending physician dated in 
April 1998 was submitted in support of the claim.  The 
statement indicated that the veteran had long-standing 
moderately severe degenerative joint disease of both knees 
with chondromalacia.  Also reported was chronic low back 
pain, hypertension and hearing loss.  The doctor stated that 
the conditions were exacerbated during service when his leg 
and back pain progressively worsened.  The doctor noted that 
the veteran was not bedridden but did indicate that he had 
loss of bladder sphincter control.  The doctor also indicated 
that the veteran could not walk and get around without 
assistance and indicated that he required a cane and braces 
for mobility.


VA examinations were conducted in April 1998.  At that time 
audiological evaluation showed that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
30
65
70
LEFT
20
25
50
70
75

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 95 in the left ear.  The 
examiner noted that the veteran had mild sloping to severe 
bilateral sensorineural hearing loss, but that there was no 
evidence of medically correctable hearing loss.  The veteran 
also reported constant longstanding roaring type tinnitus 
primarily of the right ear which did not interfere with the 
activities of daily living.  

A VA neurological examination was conducted in April 1998.  
The veteran complained of increased problems with median and 
ulnar nerve compression neuropathies of both  upper 
extremities.  It was noted that he wore wrist support splints 
on both sides and that his main complaint was that the first 
three fingers on both hands felt dead or numb, especially 
distally and that both hands were very painful due to skin 
problems.  The veteran reported that his hands were weak and 
that the numbness and weakness were somewhat relieved by the 
splints.  

Physical examination of the upper extremities revealed that 
they were symmetrical.  Both hands appeared to have diffuse 
trophic changes of the skin, which the examiner indicated 
might be related to median nerve difficulties and represent 
the autonomic portion of his neuropathy.  There was no 
significant atrophy or fasciculation or abnormal movement.  
The examiner indicated that strength testing of the hands was 
difficult due to pain.  Radial nerve functions were normal in 
both hands.  Both the median and ulnar nerve functions were 
mildly decreased from a motor standpoint to strength of about 
4/5.  Sensory examination revealed a marked decrease in 
sensation over the median nerve distribution of both hands, 
mostly distally in the fingers.  There was also a mild 
decrease over the ulnar distribution.  There was no loss of 
any consequence of the forearms or lower extremity.  The 
examiner opined that the veteran seemed to have residual 
problems in both median nerve distributions and possibly 
ulnar nerve distributions, with the most disabling problems 
being the autonomic dysfunction in both hands.   

A VA examination of the joints was conducted in May 1998.  
The veteran complained of intermittent pain in the left knee 
aggravated by prolonged walking or standing.  He also 
complained that the knee swelled and gave way.  Complaints of 
some pain in the right shoulder with use were also made.  
Physical examination of the right shoulder revealed several 
small arthroscopic scars.  There was no swelling or 
deformity.  Full range of motion was shown with complaints of 
pain upon extremes of motion.  Specifically range of motion 
testing revealed 180 of abduction and flexion, internal and 
external rotation of 90 degrees, and extension of 50 degrees.  
There was some tenderness noted.  X-ray films of the right 
shoulder revealed degenerative changes, but other wise showed 
no abnormalities.  The examiner's impression was no objective 
evidence of organic pathology.  The examiner did note that an 
impingement syndrome could produce symptoms without objective 
evidence of organic pathology on either X-ray or physical 
examination.

Physical examination of the left knee revealed several 
arthroscopic scars.  Full extension and 135 degrees of 
flexion were shown.  There was no evidence of swelling or 
effusion.  There was a trace of retropatellar crepitation.  
The ligaments were stable to varus and valgus stress in 
extension and 30 degrees of flexion.  Anterior drawer and 
posterior drawer testing were negative.  X-ray films of the 
left knee revealed moderate narrowing of the articular 
cartilage in the medial compartment with generalized 
osteophyte formation characteristic of moderately advanced 
osteoarthritis.  An impression of moderately advanced 
osteoarthritis of the right knee was made.  

By rating action of August 1998, the claim of entitlement to 
individual unemployability was denied.  Increased evaluations 
of 20 and 30 percent were granted for the median and ulnar 
nerve compression neuropathy affecting the left and right 
upper extremities, respectively.

A VA examination of the joints was conducted in February 1999 
at which time the veteran complained of throbbing pain of the 
right knee.  It was noted that he wore an elastic sleeve on 
the right knee and used a cane in the right hand most of the 
time.  Physical examination revealed full extension and 135 
degrees of flexion.  There was no swelling or effusion.  
There was mild retropatellar crepitation.  The examiner could 
detect no instability.  The collateral ligaments were stable 
to varus and valgus stress in extension and 30 degrees of 
flexion.  Anterior and posterior drawer testing were 
negative.  X-ray films of the right knee revealed moderate to 
marked narrowing of the articular cartilage in the medial 
compartment with large osteophytes on the patella.  The 
impression was moderate osteoarthritis of the medial 
compartment of the right knee.  

Analysis

The veteran maintains that his service connected disabilities 
render him unemployable.  He has stated that he has been a 
mechanic all of his life and contends that his service 
connected disabilities of his upper extremities, alone, 
caused him to be unemployable.  He reports that he has a loss 
of feeling in three fingers on each hand and that he cannot 
grip tools as is required of a mechanic.  

The veteran is currently service connected for seven 
disabilities: (1) median ulnar nerve compression neuropathy 
of the right upper extremity, for which a 30 percent 
evaluation is currently in effect; (2) median ulnar nerve 
compression neuropathy of the left upper extremity, for which 
a 20 percent evaluation is currently in effect; 
(3) degenerative changes of the right acromioclavicular 
joint, for which a 10 percent evaluation is currently in 
effect; (4) degenerative joint disease of the left knee, for 
which a 10 percent evaluation is currently in effect; (5) 
osteoarthritis of the right knee, for which a 10 percent 
evaluation is currently in effect; (6) tinnitus, for which a 
10 percent evaluation is currently in effect; and (7) 
bilateral hearing loss, for which a non-compensable 
evaluation is currently in effect.  The combined evaluation 
for the service connected disabilities is 70 percent.  

The Board initially observes that the schedular criteria for 
the assignment of a total disability rating based on 
individual unemployability under the provisions of 38 C.F.R. 
§ 4.16(a) are not met.  That is, none of the disabilities are 
rated at 40 percent or more.  Thus, the Board will move on to 
examine the veteran's claim in light of 38 C.F.R. § 4.16(b).

The Board finds the fact that the veteran is currently 
service connected due to moderate paralysis of the nerves of 
both hands noteworthy.  This bilateral condition is his 
primary disability and is the condition which most affects 
his employability.  The current medical findings reflect that 
the veteran experiences significant problems including a 
marked decrease in sensation over the median nerve 
distribution of both hands, mostly distally in the fingers.  
On VA examination conducted in 1998, strength testing of the 
hands was difficult due to pain.  The examiner concluded that 
the veteran seemed to have residual problems in both median 
nerve distributions and possibly ulnar nerve distributions, 
with the most disabling problems being the autonomic 
dysfunction in both hands.

The clinical findings must be considered in conjunction with 
the veteran's education and experience.  The record reflects 
that the veteran has an 8th grade education and that he had 
been employed as a mechanic until 1991 and had not worked 
since that time.  The clinical findings certainly suggest 
that the veteran would not have the physical capacity to be 
employed as a mechanic.  The findings also indicate that any 
sort of physical employment requiring the use of the hands 
would be difficult for the veteran.  

The Board also finds significant the April 1998 statement 
from the veteran's attending physician, in which the doctor 
also indicated that the veteran could not walk and get around 
without assistance and indicated that he required a cane and 
braces for mobility.  This suggests that the service 
connected disabilities of both knees have also adversely 
affected his employability.  

The Board is cognizant that the veteran suffers from 
significant non-service connected conditions including heart 
problems and that these conditions also significantly impact 
his unemployability in an adverse fashion.  However, based on 
the medical evidence of record the Board believes that his 
service connected conditions, alone, particularly the 
neuropathy of both hands and the disabilities of both knees, 
render him unemployable in light of the veteran's education 
and experience.  

In sum, with regard to the veteran's service-connected 
disabilities, the evidence does indicate that his 
disabilities render it impossible for him to perform 
substantially gainful employment.  The benefit sought on 
appeal is accordingly granted.


ORDER

Entitlement to service connection for a disability of the 
lumbar spine is denied.

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
granted.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The evidence of record in support of the claim also includes the veteran's own contentions and testimony to 
the effect that his back problems became chronically worse during his second period of service.  However, a 
lay person such as the veteran is not competent to provide opinions as to matters requiring expertise derived 
from specialized medical education, training, or experience.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992).  Accordingly, the veteran's own statements are not probative to the issue at hand.


